Citation Nr: 0826129	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  05-09 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased initial evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD), for 
accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

The veteran had active military service from October 1942 to 
December 1945.  He died in December 2001.  The appellant is 
his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

This case was brought before the Board in January 2007, at 
which time the claim was remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the veteran in 
the development of her claim.  The requested development 
having been completed, the case is once again before the 
Board for appellate consideration of the issue on appeal.


FINDINGS OF FACT

1.	A claim for entitlement to an evaluation in excess of 50 
percent for PTSD was pending at the time of the veteran's 
death, and a claim for accrued benefits was received 
within one year after his death.

2.	At the time of the veteran's death, PTSD was manifested by 
a depressed mood, irritability and chronic sleep 
impairment with a restricted affect and mild social 
impairment.






CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD for accrued benefits purposes have not been met.  38 
U.S.C.A. §§ 1155, 5121 (West 2002); 38 C.F.R. §§ 3.1000, 4.3, 
4.7, 4.130, Diagnostic Code 9411 (2007). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 
3.159 (2007).  See also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  Further, in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006) the United States 
Court of Appeals for Veterans Claims (Court) held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. 

In the instant case, a February 2007 notice letter fully 
satisfied all aspects of the duty to notify.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Although such notice was sent 
after the initial adjudication, the Board finds this error 
nonprejudicial to the veteran.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  In this regard, the February 2007 
notice fully complied with the requirements set forth above 
and after the notice was provided the case was readjudicated 
and an April 2008 supplemental statement of the case was 
provided to the veteran.  See Pelegrini II, supra; Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board also concludes that VA's duty to assist has been 
satisfied.  All available service medical records as well as 
VA medical records are associated with the claims folder and 
were reviewed by both the RO and the Board in connection with 
the appellant's claim.  Under 38 C.F.R. § 3.1000 (a), claims 
for accrued benefits are to be decided based on the evidence 
of record at the time of the veteran's death and those 
records deemed to be in VA's possession.  There is no 
indication in the instant case of outstanding VA treatment 
records.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant 
in developing the facts pertinent to the issue on appeal is 
required to comply with the duty to assist.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Accrued Benefits

The law applicable to accrued benefits provides that certain 
individuals, including the veteran's surviving spouse, may be 
paid periodic monetary benefits to which the veteran was 
entitled at the time of his death under existing ratings or 
based on evidence in the file or constructively of record at 
the time of his death.  38 U.S.C.A. § 5121(a) (West 2002); 38 
C.F.R. § 3.1000 (2007).  A claim for such benefits must be 
filed within one year of the veteran's death.  38 C.F.R. § 
3.1000(a), (c) (2007).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
Federal Circuit concluded that, for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  See also Zevalkink v. Brown, 102 F.3d 1236 (Fed 
Cir. 1996) (a consequence of the derivative nature of the 
surviving spouse's entitlement to a veteran's accrued 
benefits claim is that, without the veteran having a claim 
pending at time of death, the surviving spouse has no claim 
upon which to derive his or her own application).

The term "pending claim" means an application, formal or 
informal, which has not been finally adjudicated.  38 C.F.R. 
§ 3.160(c) (2007).  The term "finally adjudicated claim" 
means an application, formal or informal, which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is earlier.  38 C.F.R.       
§ 3.160(d) (2007); see also 38 C.F.R. §§ 20.1103, 20.1104 
(2007).

The veteran brought a claim for service connection for PTSD 
in October 2000.  The RO granted service connection for PTSD 
by an October 2001 rating decision, assigning an initial 50 
percent disability evaluation.  The veteran submitted a 
notice of disagreement in November 2001 with the assignment 
of the 50 percent evaluation.  The veteran died on December 
[redacted], 2001, prior to final adjudication of the veteran's claim.  
In January 2002, the appellant submitted a claim for any 
accrued benefits.  The Board finds that the veteran had a 
pending claim for an initial evaluation in excess of 50 
percent for PTSDD at the time of his death and that the 
appellant filed for accrued benefits within one year of the 
veteran's death.  The Board will now consider the merits of 
the increased evaluation claim.

Increased Evaluation

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28; 
see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

At the time of his death, the veteran was assigned a 50 
percent disability evaluation for PTSD pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).  Under that diagnostic 
code, a 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2007).  The DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and a 100 percent, representing the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The DSM-IV contemplates that the GAF scale will be 
used to gauge a person's level of functioning at the time of 
the evaluation (i.e., the current period) because ratings of 
current functioning will generally reflect the need for 
treatment or care.  The Board notes that while GAF scores are 
probative of the veteran's level of impairment, they are not 
to be viewed outside the context of the entire record.  
Therefore, they will not be relied upon as the sole basis for 
an increased disability evaluation.

GAF scores included in the record are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The higher 
the score, the better the functioning of the individual.  For 
instance, GAF scores ranging between 61 and 70 are warranted 
when there are some mild symptoms (e.g., depressed mood and 
mild insomnia), or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but when the individual is functioning 
pretty well and has some meaningful interpersonal 
relationships. GAF scores ranging between 51 and 60 are 
assigned when there are moderate symptoms (like flat affect 
and circumstantial speech, and occasional panic attacks), or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). GAF scores ranging between 41 and 50 are assigned 
when there are serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting), or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran's PTSD did not meet the criteria for an evaluation in 
excess of 50 percent at any time prior to his death.  VA 
medical records and a VA examination report indicate that the 
veteran's PTSD was characterized as mild, manifested by a 
depressed mood, irritability and chronic sleep impairment 
with a restricted affect.  Additionally, these records 
indicate that the veteran reported having difficulty getting 
along with other people.  As will be discussed in more detail 
below, such symptoms indicate some occupational and social 
impairment; however, they do not warrant a disability rating 
in excess of 50 percent.

The Board observes that a higher rating is not warranted 
because the competent evidence of record does not demonstrate 
that the veteran's symptomatology most closely approximated a 
70 percent evaluation or higher.  In this regard, the Board 
notes that the veteran's medical records do not contain 
evidence which supports a finding that he suffered from 
frequent panic attacks, delusions, or obsessive rituals.  An 
August 2001 VA examination report notes no evidence of 
hallucinations or delusions during the evaluation.  
Similarly, there is no mention in any of the veteran's 
medical records of any panic attacks.  In this regard, at the 
August 2001 VA examination, the veteran reported no history 
of nightmares, but did note a history of night sweats at 
times.  The veteran's problems with short-term and long-term 
memory and abstract reasoning were attributed to his non-
service connected senile dementia.  Finally, no mention is 
made in the evidence of record of any obsessional rituals 
congruent with a higher evaluation.  March 2001 treatment 
records indicate the veteran was mentally alert and responded 
appropriately to all questions.  

Higher ratings also take into account the inability to attend 
to basic personal appearance and hygiene, speech impairment, 
and impaired thought and judgment.  The August 2001 VA 
examination report notes the veteran appeared casually 
dressed and well-groomed.  The Board also observes that there 
is no evidence of record to indicate the veteran suffered 
from any speech impairment.  Indeed, the August 2001 VA 
examination report notes the veteran displayed good eye 
contact and halting speech.

With regard to the veteran's ability to establish and 
maintain personal relationships, the Board notes that the 
August 2001 VA examination report does not provide an 
indication of the veteran's social function.  However, the 
veteran's records demonstrate that he was married to his 
first wife for 50 years prior to her death, and was married 
to his second wife for 8 years prior to his death.  Thus, the 
Board concludes that although the veteran may have some 
relationship difficulties, particularly with society in 
general, he was capable of maintaining successful 
relationships.  Therefore, the veteran's impairment in this 
area was not significant enough to warrant a 70 percent 
rating.

Also of record is the veteran's Global Assessment Functioning 
(GAF) score.  GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) 
contemplates that the GAF scale will be used to gauge a 
person's level of functioning at the time of the evaluation 
(i.e., the current period) because ratings of current 
functioning will generally reflect the need for treatment or 
care.  The Board notes that while GAF scores are probative of 
the veteran's level of impairment, they are not to be viewed 
outside the context of the entire record.  Therefore, they 
will not be relied upon as the sole basis for an increased 
disability rating.

The veteran's overall GAF score was reported by the August 
2001 VA examination report as 50.  However, the VA examiner 
noted that the veteran's GAF score based solely on his PTSD 
was 65, with mild symptoms.  A GAF score of 61 to 70 is 
warranted when there are some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships.  Indeed, the August 2001 VA 
examination specifically noted that the veteran's PTSD did 
not result in any significant industrial impairment.  As 
such, in viewing the evidence of record in its entirety, the 
Board finds that the veteran's overall disability picture 
continues to most closely approximate that contemplated by a 
50 percent evaluation.

The Board must consider the entire evidence of record when 
analyzing the criteria laid out in the ratings schedule.  
Although the appellant is competent to provide evidence 
regarding symptomatology, she is not competent to provide an 
opinion regarding the severity of his symptomatology.  Such 
evidence must come from a medical professional.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Finally, the Board acknowledges the appellant's contention 
that private treatment records from Magnolia Manor reflect 
symptomatology warranting an evaluation in excess of the 
assigned 50 percent for PTSD.  However, the Board observes 
that these records were received by VA in August 2002, after 
the veteran's death in December 2001.  As noted above, the 
Board must base its decision on evidence in the claims file 
or constructively of record at the time of the veteran's 
death.  See 38 C.F.R. § 3.1000 (2007).  As such, the Board 
may not consider the treatment records from Magnolia Manor in 
the instant case.

Overall, the Board concludes that the evidence discussed 
above, to include the GAF score, supports no more than a 50 
percent rating.  The Board acknowledges that the evidence of 
record demonstrates that the veteran suffered some moderately 
severe symptoms such as long-term memory impairment and 
difficulties with abstract thinking.  However, as discussed 
above, these symptoms have been attributed to nonservice-
connected dementia.  The veteran's overall disability 
picture, based solely on his service-connected PTSD prior to 
his death, does not warrant a higher rating in excess of 50 
percent.  In reaching its decision, the Board considered the 
benefit-of-the-doubt rule.  However, the preponderance of the 
evidence is against an evaluation higher than 50 percent, and 
therefore, does not apply.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).




ORDER

An initial evaluation in excess of 50 percent for PTSD, for 
accrued benefits purposes, is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


